Citation Nr: 9916063	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary total (100 percent) evaluation 
under 38 C.F.R. § 4.30 (1998) beyond November 30, 1996 for a 
period of convalescence following surgery for residuals of a 
left ankle injury.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for a right elbow disorder resulting 
from VA treatment.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for a left hip disorder resulting 
from VA treatment.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for a left leg disorder resulting 
from VA treatment.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for a left knee disorder resulting 
from VA treatment.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for a neurological disorder of the 
left foot resulting from VA treatment.

7.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The claims of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) for a left hip disorder, a 
left leg disorder, a left knee disorder, and a neurological 
disorder of the left foot resulting from VA treatment will be 
addressed partially in the REASON AND BASES section of this 
decision and partially in the REMAND section of this 
decision.  The claim of entitlement to an evaluation in 
excess of 10 percent for residuals of a left ankle injury 
will be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The September 1996 surgery on the veteran's left ankle 
did not require a period of convalescence beyond November 30, 
1996.

3.  There is no competent medical evidence of record showing 
additional right elbow disability as a result of VA 
treatment.

4.  There is competent medical evidence of a nexus between a 
left hip disorder, a left leg disorder, a left knee disorder, 
and a neurological disorder of the left foot and VA 
treatment.


CONCLUSIONS OF LAW

1.  The criteria for the extension of a temporary total 
rating beyond November 30, 1996, based upon convalescence 
following the veteran's left ankle surgery, have not been 
met.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.30 
(1998).

2.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for a right elbow 
disorder resulting from VA treatment is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claims of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for a left hip 
disorder, a left leg disorder, a left knee disorder, and a 
neurological disorder of the left foot resulting from VA 
treatment are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 (1998) beyond November 30, 1996 for a period of 
convalescence following 
surgery for residuals of a left ankle injury

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 (1998) beyond November 30, 1996 for a period of 
convalescence following surgery for residuals of a left ankle 
injury is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a).  

The medical evidence of record confirms that the veteran 
sustained an injury to the left ankle in August 1996, while 
hospitalized at a VA facility and participating in a 
therapeutic work assignment.  An August 1996 VA x-ray 
revealed a fracture of the medial malleolus of the tibia and 
the distal shaft of the fibula.  In September 1996, he 
underwent open reduction internal fixation of the left ankle, 
with a tibial bone graft, at the same VA facility.  He was 
noted to have tolerated this procedure well, and his ankle 
was noted to be "more comfortable" at the time of discharge 
from this facility.  Postoperative x-rays, also from 
September 1996, revealed that fixation of the fracture of the 
distal fibula and medial malleolus was in satisfactory 
alignment.  X-rays from October 1996 revealed orthopedic 
stabilizing devices transfixing the distal fibula and medial 
malleolus, with satisfactory alignment.  These findings were 
confirmed by x-rays in November 1996.

The veteran underwent a VA bones examination in November 
1996, and the examiner noted that the veteran was in a 
wheelchair and was taking Indocin for his ankle fracture.  At 
that time, he was unable to ambulate and reported pain over 
the hip and soreness over the tailbone.  An examination of 
the ankle revealed medial and lateral scars from surgery, and 
dorsiflexion to 10 degrees and plantar flexion to 20 degrees 
were noted.  The pertinent diagnosis was a postoperative left 
ankle fracture.

A December 1996 VA neurological examination revealed that the 
veteran wore a full brace on the left lower extremity and had 
a significantly altered gait due to his left lower extremity 
injury.  This examination report does not indicate that the 
veteran was using a wheelchair.  The examiner noted that the 
veteran's traumatic injury of the left lower extremity was 
healing at a "relatively adequate pace," and the examiner 
indicated that the veteran would need to undergo significant 
physical therapy and rehabilitation in order to regain 
maximum functioning in the left lower extremity.  The 
examiner also suggested continued adequate monitoring in 
primary general medicine care, as well as neurological 
monitoring for multiple sclerosis.

In view of the evidence noted above, the RO granted 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for residuals of a left ankle injury.  A temporary 100 
percent evaluation, under 38 C.F.R. § 4.30 (1998), was 
assigned from September 25 to November 30 in 1996, with a 10 
percent evaluation effective from December 1, 1996. 

During his June 1998 VA hearing, the veteran described the 
treatment for his left ankle and noted that he remembered 
that one of his doctors had indicated that he would be on 
convalescence "for four to five months" following his left 
ankle surgery.  

Under 38 C.F.R. § 4.30 (1998), a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the VA's Schedule for Rating Disabilities when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted for the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  In such cases, the total disability rating 
will be effective from the date of hospital admission or 
outpatient treatment and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release.  The 
termination of these ratings will not be subject to 38 C.F.R. 
§ 3.105(e) (1998).  Such a total rating will be followed by 
appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.  Id.

In this case, the veteran was assigned a temporary total 
rating effective from September 25, 1996, with the 10 percent 
evaluation in effect from December 1, 1996.  The Board has 
reviewed the medical evidence subsequent to November 30, 1996 
but does not find that the criteria for an extension of a 
temporary total rating under 38 C.F.R. § 4.30 (1998) have 
been met.  In short, the veteran has presented no evidence 
showing that his left ankle disorder required convalescence 
beyond November 30, 1996.  The Board observes that, prior to 
that date, the veteran was noted to have needed a wheelchair.  
However, his December 1996 VA neurological examination report 
does not reflect that a wheelchair was still needed.  Rather, 
this examination report indicates that the veteran wore a 
left lower extremity brace and had an altered gait.  While 
the examiner recommended further therapy and rehabilitation 
of the left lower extremity, he did not indicate that further 
convalescence was, in fact, necessary, and there is no 
additional evidence of record suggesting a need for 
convalescence beyond November 30, 1996.

The Board has reviewed the veteran's lay contentions in 
regard to the nature and extent of his period of 
convalescence for his left ankle disability following his 
September 1996 surgery.  The veteran, however, has not been 
shown to possess the requisite medical expertise needed to 
offer competent testimony on such matters as the required 
length of a period of convalescence following surgery.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Also, 
while the veteran reported that a doctor told him that he 
would need four to five months of convalescence following 
surgery, a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Overall, the evidence of record does not suggest that that 
the criteria for an extension of a temporary total disability 
rating under 38 C.F.R. § 4.30 (1998) beyond November 30, 1996 
have been met.  Therefore, the preponderance of the evidence 
is against the veteran's claim for such an extension, and the 
veteran's claim is denied.  In deciding the veteran's claim, 
the Board has considered the doctrine of reasonable doubt, as 
set forth in 38 U.S.C.A. § 5107(b) (West 1991).  However, as 
the preponderance of the evidence is against the veteran's 
claim, this doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1998).

II.  Right elbow disorder

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In a case 
where the determinative issue involves a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In the present case, the veteran has contended that he 
incurred a right elbow injury coincident with an accident in 
August 1996, when his left ankle was run over by a forklift.  
As noted above, this accident has been confirmed by the 
evidence of record and was the basis of the grant of 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for residuals of a left ankle injury.

The Board has reviewed the evidence contained in the 
veteran's claims file and observes that several lay 
statements by witnesses who observed the August 1996 injury 
have been associated with the veteran's file, but none of the 
statements reflect that the veteran sustained a right elbow 
injury at that time.  During his November 1996 VA bones 
examination, the veteran complained of right elbow pain 
following a contusion that occurred at the time of his left 
ankle injury in August 1996.  The examiner rendered a 
diagnosis of a right elbow contusion but provided no further 
commentary regarding the etiology of a current right elbow 
disorder.

In this case, even assuming that the veteran, in fact, 
currently has a right elbow disorder, there is no competent 
medical evidence or opinion of record indicating a 
relationship between the veteran's claimed disorder and 
treatment by the VA. Indeed, the only evidence of record 
suggesting such a relationship between the claimed disorder 
and VA treatment is the veteran's lay opinion.  However, the 
Board would point out that the veteran has not been shown to 
possess the requisite medical expertise necessary to render a 
competent opinion regarding causation.  See Grottveit v. 
Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 
at 494-95. Furthermore, the notation of the veteran's 
reported history of incurrence of a right elbow disorder as 
the result of an injury at a VA facility, absent further 
commentary from the examiner who examined the veteran in 
November 1996 to that effect, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for a right elbow disorder as a result of VA treatment 
is well grounded.  Since this claim is not well grounded, the 
VA has no further duty to assist the veteran in developing 
the record to support his claim.  See Epps v. Gober, 126 F.3d 
at 1467-68 ("there is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well-
grounded' claim").

In the appealed rating decision, the RO denied the veteran's 
claim on the merits, but, in a July 1998 Supplemental 
Statement of the Case, the RO continued this denial on the 
basis that the claim was not well grounded.  Regardless of 
the basis of the RO's denial, however, the Board observes 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded but, instead, proceeds to adjudication on the 
merits, "there is no prejudice to the appellant solely from 
the omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for the claimed benefit.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

III.  Disorders of the left hip, left leg, left knee, and 
left foot

Upon a review of the evidence in this case, the Board finds 
that the veteran's claims of entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for a left 
hip disorder, a left leg disorder, a left knee disorder, and 
a neurological disorder of the left foot resulting from VA 
treatment are well grounded in view of the provisions of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran's claims are plausible and capable of 
substantiation.  The Board has reached this finding upon 
review of a December 1996 VA neurological examination report, 
which suggests additional disability of the left lower 
extremity following the noted August 1996 injury at a VA 
facility; this evidence suggests current disabilities and 
indicates a nexus between such disabilities and VA treatment.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 


ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 (1998) beyond November 30, 1996 for a period of 
convalescence following surgery for residuals of a left ankle 
injury is denied.

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for a right elbow disorder resulting from VA treatment 
is denied.

The claims of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) for a left hip disorder, a 
left leg disorder, a left knee disorder, and a neurological 
disorder of the left foot resulting from VA treatment are 
found to be well grounded.


REMAND

As indicated above, the Board has reviewed the veteran's 
December 1996 VA neurological examination report, which 
indicates the presence of disability of the left lower 
extremity.  In the examination report, the examiner noted 
that the veteran was wearing a postoperative brace, which 
made examination of the left lower extremity "essentially 
impossible."  The examiner further noted that the veteran 
would need significant physical therapy of the left lower 
extremity in order for it to regain maximum functioning, and 
he suggested that a repeat examination of the veteran would 
be appropriate.  To date, however, the veteran has not been 
afforded such an examination.  Particularly in view of the 
fact that the veteran has applied separately for compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for a left 
hip disorder, a left leg disorder, a left knee disorder, and 
a neurological disorder of the left foot, a further 
examination is warranted.

The Board also observes that, during his June 1998 VA 
hearing, the veteran indicated current treatment from the 
Youngstown, Ohio VA Outpatient Clinic (VAOPC) for his left 
ankle disorder.  However, the claims file contains records 
from this facility dated only through February 1997.  Any 
additional medical records should be obtained prior to 
further action on the veteran's claim for an evaluation in 
excess of 10 percent for residuals of a left ankle injury.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Youngstown 
VAOPC and request all records of 
treatment of the veteran since February 
1997.  Any records received by the RO 
should be associated with the veteran's 
claims file.

2.  Then, the RO should afford the 
veteran a VA examination, with an 
appropriate examiner, to determine the 
nature, extent, and etiology of any 
existing disabilities of the left lower 
extremity.  The RO should provide the 
examiner with the veteran's claims file 
prior to the examination, and the 
examiner should review the entire claims 
file in conjunction with the examination.  
In the examination report, the examiner 
should specifically indicate whether the 
veteran has: (1) a left hip disorder, (2) 
a left leg disorder, (3) a left knee 
disorder, and (4) a neurological disorder 
of the left foot.  For each of the 
specified disorders noted upon 
examination, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that such disorder was 
incurred as a result of VA treatment.  
The examiner should also comment on the 
nature and extent of the veteran's left 
ankle disability and conduct range of 
motion testing of the left ankle.  In 
conjunction with this testing, the 
examiner should provide commentary as to 
whether the left ankle disability is 
productive of either painful motion or 
functional loss due to pain.  All 
opinions and conclusions expressed must 
be supported by a complete rationale.

3.  Then, after completing any further 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
for a left hip disorder, a left leg 
disorder, a left knee disorder, and a 
neurological disorder of the left foot 
resulting from VA treatment.  The RO 
should also readjudicate the veteran's 
claim of entitlement to an evaluation in 
excess of 10 percent for residuals of a 
left ankle injury.  In readjudicating 
this claim, the RO should consider the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998).  The RO should also consider 
whether separate ("staged") ratings are 
warranted for this disorder for different 
periods during the pendency of this 
appeal, as this appeal arose from the 
RO's initial grant of compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for residuals of a left ankle 
injury.  See generally Fenderson v. West. 
12 Vet. App 119 (1999).  If the 
determination of any of the veteran's 
claims remains unfavorable to him, he and 
his representative should be furnished 
with a Supplementary Statement of the 
Case and given an opportunity to respond 
before the case is returned to the Board.


The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the merits of this 
case.  No further action is required of the veteran until he 
is so notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

